DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record does not and an optical element disposed between the first polarization split element and the second polarization split element, and having a flat-surface area and a concave-surface area, wherein the second light beam enters the second polarization split element along the third direction from the wavelength conversion element, the second polarization split element transmits the second light beam polarized in the first polarization direction toward the third direction, and reflects the second light beam polarized in the second polarization direction toward a fourth direction as an opposite direction to the first direction, the optical element separates the second light beam which enters the optical element along the fourth direction from the second polarization split element and is polarized in the second polarization direction into a third light beam having a third wavelength band different from the second wavelength band, and a fourth light beam having a fourth wavelength band different from the second wavelength band and the third wavelength band to transmit the third light beam toward the fourth direction and reflect the fourth light beam toward the first direction, and the first polarization split element transmits the first light beam which is emitted along the third direction from the diffusion element, and reflects the third light beam which enters the first polarization split element along the fourth direction from the second polarization split element toward the third direction.
The closest prior art of record, Pan (United States Patent 10,444, 611 B1), discloses a first light separation element (see 132 in fig.1A) configured to reflect another part of the first light toward a second direction crossing the first direction irrespective of a polarization component (see 132 in fig.1A); a second light separation element (see 150 in fig.1A) disposed at the first direction side of the first light separation element; a reflection element (see 161 in fig.1B) disposed at the second direction side of the first light separation element (see the configuration of fig.1A), and configured to reflect and then emit another part of the first light which enters the reflect element along the second direction from the first light separation element (see the operation of fig.1A), toward a third direction as an opposite direction to the second direction; and a wavelength conversion element (see 162 in fig.1A) disposed at the second direction side of the second light separation element, and configured to perform wavelength conversion on a part of the first light which enters the wavelength conversion element along the second direction from the second light separation element, to emit second light having a second wavelength band different from the first wavelength band toward the third direction (again see the operation of 162 in fig. 1A) but does not disclose an optical element disposed between the first polarization split element and the second polarization split element, and having a flat-surface area and a concave-surface area, wherein the second light beam enters the second polarization split element along the third direction from the wavelength conversion element, the second polarization split element transmits the second light beam polarized in the first polarization direction toward the third direction, and reflects the second light beam polarized in the second polarization direction toward a fourth direction as an opposite direction to the first direction, the optical element separates the second light beam which enters the optical element along the fourth direction from the second polarization split element and is polarized in the second polarization direction into a third light beam having a third wavelength band different from the second wavelength band, and a fourth light beam having a fourth wavelength band different from the second wavelength band and the third wavelength band to transmit the third light beam toward the fourth direction and reflect the fourth light beam toward the first direction, and the first polarization split element transmits the first light beam which is emitted along the third direction from the diffusion element, and reflects the third light beam which enters the first polarization split element along the fourth direction from the second polarization split element toward the third direction.
Claims 2-15 are allowed as they depend from allowed claims.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882